Citation Nr: 0838137	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and/or depression.  

2.  Entitlement to service connection for bilateral varicose 
veins.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
September 2003.  His DD Form 214 (Certificate of Release or 
Discharge from Active Duty) reflects foreign service of 2 
months and 28 days.  

The claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD and depression, 
bilateral varicose veins, and a left knee condition are 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 2005 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Appeal of the RO's denial of service connection for a left 
varicocele has been rendered moot by the RO's March 2006 
rating that granted this claim in full.  This issue is thus 
no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

PTSD and/or Depression

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

The veteran contends that he developed PTSD and/or depression 
while stationed in Iraq during active service.  His DD 214 
reflects over 2 months of foreign service.  This document 
also reflects that he was in the United States Marine Corps 
and that his last duty assignment and major command was the 
3rd Tank Battalion, 2nd Marine Division at Camp Lejuene, 
North Carolina.  His military occupational specialty was as a 
motor vehicle operator.  The veteran received a National 
Defense Service Medal (NDSM), and numerous other awards or 
decorations, but none indicative of combat.  

Review of the record reflects that initial attempts to obtain 
the veteran's service treatment and personnel records were 
unsuccessful.  His service treatment records were ultimately 
added to the record subsequent to the VA's examination of the 
veteran in 2004 and after the RO's initial denial of his 
claim for a psychiatric disorder in April 2005.  It is the 
Board's conclusion that additional attempt should be made by 
the AMC/RO to obtain the veteran's service personnel records 
to verify the dates and location of his foreign service.

A review of the veteran's service treatment records reveals 
that the veteran was psychiatrically normal on enlistment 
examination in September 1997.  At time of separation exam in 
June 2003 he reported that he had received counseling for 
depression.  

A post service statement from a private physician in July 
2004 detailed findings of PTSD.  During the interview with 
the physician, the veteran reported that he spent 
approximately 5 1/2 months serving in Iraq.  Since his return, 
he had experienced insomnia, irritability, and sleep 
disturbance.  He stated that he witnessed the injuries and 
deaths of numerous fellow soldiers and others. The physician 
diagnosed PTSD. The physician listed Axis IV stressors as 
combat in Iraq.

At the time of VA psychiatric examination in August 2004, he 
reported inservice stressors to include exposure to small 
arms fire, RPG and RPK attacks, as well as incoming mortars 
and friendly fire.  He stated that on at least one occasion, 
he underwent fire from a light armored reconnaissance 
division.  He was exposed to numerous corpses and recalled 
one specific road block when many shots were fired.  PTSD was 
diagnosed based on the history as related by the veteran.  

The Board notes that the RO contacted the U.S. Armed Services 
Center for Unit Records Research (CURR)) in 2004 and 
requested verification of the veteran's claimed stressors.  
The CURR responded in January 2005 that there was 
insufficient detail from the veteran about the claimed 
service events to order a CURR request to verify the 
stressors.  

Further efforts consistent with the VA's duty to assist 
obligation are found to be necessary in order to assist the 
veteran in obtaining verification of the claimed in-service 
stressors leading to the onset of his claimed PTSD 
disability.  Attention is called to VA Training Letter TL-07- 
02, (Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been unspecific as to 
location and date.  In this regard, the Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran is requested to provide any additional information 
concerning the claimed stressor incidents during active 
service.

Bilateral Varicose Veins and Left Knee Disorder

As to the veteran' claims for service connection for varicose 
veins and for a left knee condition, the Board notes that the 
veteran's service treatment records reflect treatment on at 
least one occasion for left knee complaints.  While varicose 
veins were not indicated, they were found at the time of VA 
examination shortly after service.  A left knee condition was 
not found at the VA evaluation, but it is noted that the 
claimant continued to report left knee problems.  At the 
exam, the veteran reported that his left knee and bilateral 
lower extremities problems began during service.  As already 
indicated above, at the time of the VA examination in 2004 
and the RO's initial denial of the claims in 2005, the 
veteran's service treatment records were not available.  They 
have now been included in the claims file.  

No VA examiner has specifically addressed the veteran's 
assertion that his bilateral varicose veins and alleged left 
knee condition were caused or aggravated during service.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC/RO should make another 
attempt to obtain the veteran's service 
personnel records and verify the dates 
and location(s) of the veteran's foreign 
service while on active duty.

2.  The AMC/RO should contact the veteran 
and request that he furnish further 
clarifying data with respect to his 
claimed stressors, to include his unit of 
assignment and its geographical location 
during each stressful incident claimed.  
Each of the incidents must be more fully 
described with the dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the full names and service 
numbers of any other persons present, the 
persons that the veteran saw wounded or 
killed, detailed descriptions of events, 
and any other identifying information.  
The veteran should be requested to submit 
any additional lay statements from 
individuals with whom he served while 
overseas in an effort to verify his 
claimed stressors.  The veteran must be 
advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.

3.  Regardless of the veteran's response, 
additional development regarding the 
claimed stressors should be undertaken 
pursuant to VA Training Letter 07-02, as 
well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.   
Thereafter, if further development beyond 
VA's capabilities is required, this 
REMAND, copies of the veteran's DD Form 
214, service personnel records, if 
obtained, and any stressor statement 
submitted, should be sent by the AMC/RO 
to the National Personnel Records Center 
(NPRC), the Marine Corps Historical 
Center, the Commandant of the Navy and 
Marine Corps and any other appropriate 
source in an attempt to obtain data to 
verify the veteran's claimed stressors.  
The veteran's claimed stressful incidents 
include (1) experiencing small arms fire, 
RPG and RPK attacks, as well as incoming 
mortars, friendly fire, and light armored 
reconnaissance fire, and (2) witnessing 
dead bodies and (3) an incident at an 
Iraqi roadblock involving being shot at.  
To the extent feasible, a review should 
be undertaken of morning reports, 
battalion records, staff daily journals, 
unit histories, after actions reports, 
operational reports-lessons learned, and 
command chronologies, all for the purpose 
of obtaining data to confirm the 
existence of the veteran's in-service 
stressors.

If any source requires a specific time 
period in order to search unit records, 
and the personnel records are not 
obtained, the AMC/RO should request the 
veteran to state the months when he was 
in Iraq, as well as any other time period 
supplied by the veteran in clarifying 
stressor data.  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the veteran's claims 
folder.

4.  Following receipt of additional data 
from the NPRC, the Marine Corps 
Historical Center, the Commandant of the 
Navy and Marine Corps and/or any 
additional source, as well as the 
completion of any additional development 
suggested by any of the aforementioned 
organizations, the AMC/RO must prepare a 
report detailing the nature of any 
inservice stressful event(s), verified by 
the data on file.  If no stressor is 
verified, the AMC/RO should so state in 
its report.  In addition, the AMC/RO must 
also determine separately whether the 
veteran engaged in combat with the enemy 
during his period of service in Iraq.  
The report and/or determination relating 
to each of the foregoing must then be 
added to the claims file.

5.  Thereafter, and only if one or more 
in-service stressors that has been 
verified or otherwise accepted as factual 
is determined to have occurred in combat, 
the veteran is to be afforded a VA 
medical examination by a physician in the 
specialty of psychiatry.  The purpose of 
such examination is to ascertain the 
nature and etiology of the veteran's PTSD 
and depression.  The veteran's claims 
folder in its entirety is to be furnished 
to the psychiatrist for use in the study 
of this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the psychiatrist.  All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified or corroborated in-service 
event(s).  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the veteran and any verified 
stressor(s).  For each identified current 
psychiatric disorder other than PTSD (if 
any), the psychiatrist should also offer 
an opinion, with full supporting 
rationale, as to whether is it at least 
as likely as not that the disorder 
developed in service or is otherwise 
causally related to service.

6.  Additionally, the AMC/RO should 
arrange for the veteran to undergo VA 
vascular and orthopedic examinations, by 
appropriate physician(s), at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each examiner 
designated to examine the veteran, and 
each examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached.

Vascular examination - With respect to 
currently diagnosed varicose veins of the 
right and/or left lower extremityi/es, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that each such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
the condition in service and that it has 
continued, to date.

Orthopedic examination - The orthopedic 
examiner should clearly identify all 
current disability(ies) of the left knee.  
With respect to each diagnosed left knee 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2007).  

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




